     Case: 1:20-cv-06426 Document #: 46 Filed: 02/23/21 Page 1 of 2 PageID #:629




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


ENTERTAINMENT ONE UK, LTD.,
                                                    CASE NO.: 1:20-CV-06426
        PLAINTIFF,

V.
                                                    JUDGE ROBERT M. DOW, JR.
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,
                                                    MAGISTRATE JUDGE JEFFREY T. GILBERT
        DEFENDANTS.


                                  NOTICE OF DISMISSAL
       Pursuant to Fed. R. Civ. P. 41(a)(1), Plaintiff hereby files this Notice of Voluntary
Dismissal as to the following Defendant(s):


                     NO.                         DEFENDANT
                     15                             best hope
                     19                          My Smart Choice
                     84                          SunnyArtHouse



     Dated:     February 23, 2021             Respectfully submitted,

                                              /s/ Alison Carter
                                              Ann Marie Sullivan
                                              Alison Carter
                                              AM Sullivan Law, LLC
                                              1440 W. Taylor St., Suite 515
                                              Chicago, Illinois 60607
                                              Telephone: 224-258-9378
                                              E-mail: ams@amsullivanlaw.com
                                              ATTORNEYS FOR PLAINTIFF
    Case: 1:20-cv-06426 Document #: 46 Filed: 02/23/21 Page 2 of 2 PageID #:630




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on February 23, 2021 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Alison Carter
                                                     Alison Carter
